Citation Nr: 9931986	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
right knee disorder, with recurrent lateral dislocation of 
the patella and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from July 1986 to February 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the veteran's claim of entitlement to an 
increased evaluation.

Service connection for a postoperative right knee disorder 
was granted in an April 1993 rating decision, and a 10 
percent evaluation was initially assigned.  The veteran 
appealed this initial evaluation.  In a June 1999 rating 
decision, the RO increased the veteran's disability rating to 
20 percent, effective from the original date of claim.  This 
20 percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that the veteran's claim was first before the 
Board in June 1997.  At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
obtain additional treatment records identified by the veteran 
and to afford the veteran a VA orthopedic examination.  
Review of the record indicates that the RO complied with the 
Board's directives, to the extent possible, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO repeatedly requested additional treatment records from 
the identified facility but was informed that no records for 
the veteran could be found.  The RO also afforded the veteran 
a VA orthopedic examination in July 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's right knee disability is manifested by pain 
with almost any activity.  The veteran wears a DePuy 
unloading brace.  Objectively, right knee range of motion is 
from zero to 105 degrees.


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating for 
a right knee disorder, with recurrent lateral dislocation of 
the patella and degenerative joint disease, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Her assertion that the disability is greater is 
sufficient to make the claim plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed pursuant to VA's statutory duty to assist the 
veteran in the development of facts pertinent to her claim.  
38 U.S.C.A. § 5107(a).  

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's right knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Specifically, Diagnostic Code 
5258 (Cartilage, semilunar, dislocated) provides for a 
singular 20 percent evaluation where there are frequent 
episodes of "locking," pain, and effusion into the joint.  
The veteran is currently evaluated under this diagnostic 
code.

Diagnostic Code 5257 (Knee, other impairment of) provides for 
a 20 percent evaluation where there is moderate recurrent 
subluxation or lateral instability and a maximum evaluation 
of 30 percent where there is severe recurrent subluxation or 
lateral instability.  As such, Diagnostic Code provides for a 
higher evaluation, if supported by the evidence of record.

Further, concerning evaluation of the degenerative changes of 
the veteran's right knee, VAOPGCPREC 23-97 (July 1, 1997) 
authorizes multiple ratings where the veteran has both 
arthritis and instability of the knee and there is evidence 
of additional disability.  As such, Diagnostic Code 5010 
(Arthritis, due to trauma) provides for rating as 
degenerative arthritis.  In turn, Diagnostic Code 5003 
(Arthritis, degenerative) provides for rating on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint (or joints) involved.  However, a 
separate rating such as this must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under either Diagnostic Code 5260 (Leg, limitation 
of flexion of) or Diagnostic Code 5261 (Leg, limitation of 
extension of), in order to obtain a separate rating for 
arthritis.  See VAOPGCPREC 23-97.  If the veteran does not at 
least meet the criteria for a zero percent evaluation under 
either Diagnostic Codes 5260 or 5261, there is no additional 
disability for which a rating may be assigned.  Id.

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is limited to 60 degrees.  
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.

II.  Factual Background

The veteran's service medical records document the initial 
injury to her right knee, in 1986.  At that time, the veteran 
laterally dislocated her patella.  Her right knee was reduced 
and treated in a brace for six weeks.  The veteran also 
underwent physical therapy.  In 1987, the veteran reinjured 
her right knee, while exercising.  At that time, she again 
laterally dislocated her patella.  Her right knee was again 
reduced and treated in a brace for six weeks.  The veteran 
also underwent physical therapy again.  While stationed in 
Germany, the veteran's patella popped out of place, while she 
was running.  Subsequently, in February 1990, because of 
chronic subluxation, the veteran underwent her first 
arthroscopy, with excision of loose patella fragments and a 
distal tibial realignment.  In October 1990, the veteran 
underwent screw removal.  A Medical Evaluation Board was then 
convened that same month, as the veteran continued in pain 
with activity.  Due to the veteran's limitation of duty, it 
was recommended that she be cross-trained into an 
administrative field.

Upon VA examination in March 1993, the veteran complained of 
continued pain in her right knee, notwithstanding the 
multiple surgeries that had been performed.  The veteran 
stated that her pain was daily and associated with a popping 
sensation in her right knee.  She had more pain on prolonged 
standing, walking, and sitting.  Physical examination of the 
right knee revealed mild stiffness of the right knee joint.  
There was no limitation of motion, and crepitus was 2+.  
There was also no effusion, atrophy of the quadriceps 
muscles, or laxity of the joint.  The veteran's surgical 
scars were well healed.  There was minimal pain on motion, 
although some pain was noted on palpation involving the 
lateral aspect of the knee joint.  A contemporaneous x-ray 
study of the right knee showed a slight irregularity of the 
tibial tubercle, which most likely represented sequela of 
Osgood-Schlatter's disease.  There were no acute 
osteoarticular changes present, and the soft tissue was 
normal.  No other significant abnormalities were seen.  The 
pertinent diagnoses were status post sprain, right knee; 
status post dislocation of the patella, right knee; status 
post patellar realignment, right knee; status post removal of 
screw, right knee; status post debridement of right knee; 
possible sequela of Osgood-Schlatter's disease, right knee by 
x-ray; and patellofemoral stress syndrome, right knee.

The following month, in April 1993, the veteran underwent a 
video arthroscopy of the right knee, with chondroplasty 
patella and femoral condyle, major synovectomy, lateral 
release, and partial medial meniscectomy.  The preoperative 
diagnosis was internal derangement of the right knee, with 
likely loose body or torn meniscus and tightness of the 
patella.  Postoperatively, the diagnosis was the same, with 
torn medial meniscus, severe chondromalacia, portions of 
patella and of femoral condyle, a slight tear on posterior 
horn of the medial menscicus, and a great deal of synovitis; 
the patella was found to be riding lateralward.

In February 1994, the veteran underwent another video 
arthroscopy, with removal of a loose body and resection of 
the puncture tear of the medial meniscus, major synovectomy, 
and chondroplasty of the medial femoral condyle.  The 
preoperative diagnosis was internal derangement and locking 
of the right knee.  Postoperatively, the diagnosis was the 
same, with a large loose body, reactive synovitis, and a 
small puncture tear of the medial meniscus and chondromalacia 
of the femoral condyle.

Upon VA examination in April 1996, the veteran reported 
having recently reinjured her right knee.  The veteran had 
been treated at Wilford Hall Medical Center for medial joint 
line pain.  Currently, the veteran still complained of medial 
joint line discomfort.  Objectively, all of the veteran's 
incisions were well healed.  The veteran could extend her 
right knee to zero degrees and flex it to 135 degrees.  The 
medial and lateral ligaments were sound, both on extension 
and at 30 degrees of flexion.  The cruciate ligament gave a 
negative drawer sign.  The patella was freely movable, and 
the examiner was able to palpate some crepitus in the 
prepatellar bursa.  There appeared to be no significant joint 
fluid, however.  The veteran's symptoms were over the medial 
joint line and, to a lesser extent, over the lateral side of 
the knee.  The diagnostic impression was postoperative status 
surgical procedure of a patellofemoral realignment, including 
shifting of the tibial tubercle, with continued symptoms as 
noted above.

Upon VA examination in July 1998, the veteran stated that her 
right knee bothered her on a daily basis.  She had pain 
especially over the medial joint line and to some extent over 
the lateral border patella.  The veteran wore a DePuy 
unloading brace, which had given her some relief.  She 
reported having had her knee injected twice, which helped 
with the pain for only a couple of weeks.  The veteran got 
swelling in her right knee, for which she took Motrin daily.  
There was no locking or catching, but she had pain with 
almost any activity.  The veteran had pain going up and down 
stairs.  She had pain sitting in the car with her knee bent 
for any period of time.  Anything other than a straight leg 
position caused her pain.  This was very difficult for the 
veteran, as she was an active individual.  She could not run 
or participate in any sport.  Physical examination found that 
the veteran walked with an antalgic gait.  Range of motion of 
the right knee was zero degrees extension to 105 degrees of 
flexion.  The veteran had pain with maximum flexion.  She 
also had pain over the lateral border of the patella and the 
medial joint line.  The veteran had a positive McMurray.  The 
right knee was stable to varus/valgus stressing.  The veteran 
had dysesthesia over the lateral aspect of her calf and was 
completely numb over the infrapatellar branch of the 
saphenous nerve.  The veteran's multiple scars were not 
tender.  A contemporaneous x-ray study of the right knee 
found small spurs present, involving the tibial spines in the 
posterior aspect of the patella.  Joint spaces were 
maintained.  The clinical interpretation was mild 
degenerative joint disease.  The diagnoses were recurrent 
lateral dislocation of the patella, status post distal and 
proximal realignment procedures, and multiple surgeries for 
loose bodies in the knee, now with degenerative joint disease 
and disabling pain.

III.  Application and Analysis

Upon review of the clinical evidence of record and the 
applicable schedular criteria, the Board finds that a 30 
percent disability rating is warranted under Diagnostic Code 
5257 for the veteran's right knee disability, with recurrent 
lateral dislocations and degenerative joint disease.

As discussed above, Diagnostic Code 5257 provides for a 
maximum 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability of the knee.  Here, the 
veteran's service medical records indicate that the veteran 
had chronic subluxation, and a number of procedures were 
subsequently performed because of this.  Further, currently, 
although the veteran's right knee disorder was characterized 
as recurrent dislocation of the patella (which the RO rated 
by analogy under Diagnostic Code 5258), the Board is struck 
by the veteran's need for a DuPuy unloading brace.  
Obviously, the veteran's right knee is in need of support for 
instability of some type.  Also, the Board cannot ignore the 
veteran's subjective complaints of daily pain and the 
objective evidence of pain with maximum flexion and pain over 
the lateral border of the patella and over the medial joint 
line.  As such, the Board finds that the veteran's disability 
picture more nearly approximates criteria for a severe 
finding of disability than that required for a finding of 
moderate disability, as provided for under Diagnostic Code 
5257.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) 
(West 1991).

Having evaluated the veteran's right knee disability under 
Diagnostic Code 5257, the Board must now consider the 
application of a separate rating under Diagnostic Codes 5003 
and 5010, two of the arthritis diagnostic codes.  See 
VAOPGCPREC 23-97.  In this instance, the Board finds a 
separate rating for arthritis inappropriate.  Specifically, 
while the clinical evidence of record shows that the veteran 
does indeed have some limitation of motion of the right knee, 
this limitation of motion does not even meet the criteria for 
a zero percent evaluation, as provided for in Diagnostic 
Codes 5260 and 5261.  As discussed above, Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is limited to 60 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  Here, upon VA examination in 
March 1993, there was no limitation of motion; in April 1996, 
the veteran could extend her knee to zero degrees and flex to 
135 degrees, and in July 1998, she could again extend her 
right knee to zero degrees and flex to 105 degrees.  As the 
veteran does not meet the criteria for a zero percent 
evaluation under either Diagnostic Code 5260 or 5261, there 
is no additional disability for which a separate rating may 
be assigned under Diagnostic Codes 5003 and 5010.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  Here, the Board has determined that the 
veteran's complaints of daily pain and the objective evidence 
of pain approximate a severe disability under Diagnostic Code 
5257 and, accordingly, has assigned the maximum disability 
rating provided for under this code.  Further, while there is 
evidence of limitation of motion of the veteran's right knee, 
as discussed above, it does not even meet the criteria for a 
zero percent evaluation under either Diagnostic Codes 5260 or 
5261.


ORDER

A 30 percent disability rating is granted for the veteran's 
right knee disability, with recurrent lateral dislocation and 
degenerative joint disease, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

